Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 1 of 7




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                               CHAPTER 11

   FIRST NBC BANK HOLDING COMPANY,                                      CASE NO. 17-11213

                  DEBTOR                                                SECTION A



       OBJECTION TO MISCLASSIFIED CLAIM NO. 43 FILED BY OESTREICHERS
          NOW INTO COURT, through undersigned counsel, comes First NBC Bank Holding

   Company, as debtor and debtor-in-possession herein (the “Debtor” or “FNBC”), which objects to

   Proof of Claim No. 43 and seeks reclassification thereof pursuant to 11 U.S.C. §510(b); and, in

   support thereof, respectfully represents as follows:

                                                    1.

                                   JURISDICTION AND VENUE

          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b). This

   matter constitutes a proceeding that this Court may hear and determine pursuant to 28 U.S.C. §§

   157(b)(2)(B). This Court is the appropriate venue under 28 U.S.C. § 1409(a).

                                                    2.

                                           BACKGROUND

          On April 28, 2017, the Louisiana Office of Financial Institutions closed First NBC Bank,

   a wholly owned subsidiary of the Debtor, and named the Federal Deposit Insurance Corporation

   as Receiver (“FDIC-R”) for the Bank.

                                                    3.

          On May 11, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for relief under
Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 2 of 7




   chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”), commencing the above-captioned

   bankruptcy case (“Chapter 11 Case”).

                                                     4.

          On May 23, 2017, the Office of the U.S. Trustee appointed an Official Committee of

   Unsecured Creditors (the “Committee”).

                                                     5.

          On July 2, 2019, the Debtor and the Committee filed a Second Amended Joint Plan of

   Reorganization [Doc.621] (as amended, “Joint Plan”); and, on the same date, the Debtor filed an

   accompanying Second Amended Disclosure Statement [Doc.622] (as amended, “Disclosure

   Statement”). Only July 3, 2019, the Bankruptcy Court entered an order approving the Disclosure

   Statement [Doc. 624]. A hearing on confirmation of the Joint Plan is currently scheduled for

   March 10, 2020.

                                                     6.

                            OBJECTION TO MISCLASSIFIED CLAIM

          On October 19, 2017, David and Tiffany Oestreicher (collectively, “Oestreichers”) filed

   Proof of Claim No. 43 (“Oestreicher Claim”) in the Chapter 11 Case. The Oestreichers assert the

   following as the basis for their claim: “purchase of worthless stock and nondisclosure”; and, in

   support thereof, a copy of a stock certificate issued to the Oestreichers is attached to the claim. See

   Exhibit 1, Proof of Claim No. 43.

                                                     7.

          The Debtor objects to the Oestreicher Claim because it relates to pre-petition securities

   issued by the Debtor as described in Section 510(b) of the Bankruptcy Code. That section provides

   that “a claim ….. for damages arising from the purchase or sale of such security, or for

                                                     2
Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 3 of 7




   reimbursement or contribution allowed under section 502 on account of such a claim, shall be

   subordinated to all claims or interests that are senior or equal to the claim or interest represented

   by such security, except that if such security is common stock, such claims has the same priority

   as common stock.”

   11 U.S.C. §510(b).

                                                     8.

           "‘Section 510(b) serves to effectuate one of the general principles of corporate and

   bankruptcy law: that creditors are entitled to be paid ahead of shareholders in the distribution of

   corporate assets.’" SeaQuest Diving LP v. S&J Diving Inc., 579 F.3d 411 (5th Cir. 2009), citing In

   re Am. Wagering, Inc., 493 F.3d 1067, 1071 (9th Cir. 2007). With respect to claims for damages

   arising from the purchase or sale of securities of a debtor, subordination is mandatory under

   Section 510(b). Id. The Joint Plan provides for such subordination of all Section 510(b) Claims

   through its treatment of Class 5 Claims.

                                                     9.

          Through the Disclosure Statement, the Debtor expressly included the Oestreicher Claim

   within Class 5 Subordinated 510(b) Claims. See Disclosure Statement, §VII(A)(7). [Doc. 622].

   The Bankruptcy Court established June 28, 2019 as the deadline for all parties in interest to object

   to, inter alia, classification of Class 5 Claims [Doc. 585]. No objection to classification of the

   Oestreicher Claim as a Class 5 Claim was timely filed.

                                                    10.

          The Oestreicher Claim was filed as a general unsecured claim, but arises from purchases

   or sales of equity securities prior to the filing of the Chapter 11 Case. It is, as provided in Section

   510(b), a claim “for damages arising from the purchase” of a “security of the debtor.” As such, it

                                                     3
Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 4 of 7




   should be re-classified to the class designated for such Claims under the Plan, i.e., Class 5

   Subordinated 510(b) Claims. See Plan, § 3.3.7.

                                                    11.

           The Debtor and its successors hereby reserve all rights to assert objections to the merits of

   the Oestreicher Claim.

          WHEREFORE, the Debtor respectfully requests that this Court enter an order reclassifying

   the Oestreicher Claim as a Class 5 Claim under the Joint Plan; preserving all rights of the Debtor

   and its successors to assert objections on the merits of the Oestreicher Claim; and, for any and all

   other relief to which the Debtor may be entitled.



                                                 Respectfully submitted,

                                             By: s/ Barbara B. Parsons       _
                                                William E. Steffes, La. Bar No. 12426
                                                Barbara B. Parsons, La. Bar No. 28714
                                                THE STEFFES FIRM, LLC
                                                13702 Coursey Boulevard Building 3
                                                Baton Rouge, Louisiana 70817
                                                Telephone: (225) 751-1751
                                                Facsimile: (225) 751-1998
                                                E-mail: bparsons@steffeslaw.com
                                                 Counsel for the Debtor




                                                    4
Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 5 of 7




                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CHAPTER 11

   FIRST NBC BANK HOLDING COMPANY,                                                 CASE NO. 17-11213

            DEBTOR                                                                 SECTION A


                                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of the above and foregoing Objection has been served

   upon all those entitled to receive electronic notice via this Court’s CM/ECF notification system,

   as shown below:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Wilbur J. (Bill) Babin, Jr. on behalf of Defendant Louis P. Ballero, Jr.
   babin@derbeslaw.com, derbeser72443@notify.bestcase.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Aaron Brownell on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   aaron.c.brownell@usdoj.gov

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com
                                                              5
Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 6 of 7




   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Eric J Derbes on behalf of Defendant Michael Lulich
   ederbes@derbeslaw.com, derbespacer@gmail.com;derbeser72443@notify.bestcase.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Eric Goldstein on behalf of Interested Party U.S. Bank National Association, as Indenture Trustee
   egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John Hite, III on behalf of Plaintiff Zurich American Insurance Company
   jhite@shmrlaw.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   L. Marlene Quarles on behalf of Interested Party Lawrence Blake Jones
   mquarles@dwyercambre.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov


                                                            6
Case 17-11213 Doc 823 Filed 03/09/20 Entered 03/09/20 16:13:52 Main Document Page 7 of 7




   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

   Phillip A. Wittmann on behalf of Defendant Gregory St. Angelo pwittmann@stonepigman.com

           I further certify that a copy of the Objection has been served upon the Claimant by

   depositing same in the United States Mail, postage prepaid and properly addressed to:

                                            David and Tiffany Oestreicher
                                            307 Exchange Alley
                                            New Orleans, LA 70130-2276

           Baton Rouge, Louisiana, March 9, 2020.

                                          /s/ Samantha J. Chassaing
                                            Samantha J. Chassaing




                                                       7
